Exhibit 3.1 RESTATED ARTICLES OF INCORPORATION of BANK OF COMMERCE HOLDINGS RANDALL S. ESLICK and JAMES A. SUNDQUIST certify that: 1.They are the president and the chief financial officer, respectively, of BANK OF COMMERCE HOLDINGS, a California corporation. 2.The articles of incorporation of this corporation are restated to read as follows: ARTICLES OF INCORPORATION OF BANK OF COMMERCE HOLDINGS I The name of this corporation is BANK OF COMMERCE HOLDINGS. II The purpose of this corporation is to engage in any lawful act or activity for which a corporation may be organized under the General Corporation Law of California, other than the banking business, the trust company business or the practice of a profession permitted to be incorporated by the California Corporations Code. III This corporation is authorized to issue two classes of shares designated respectively “Common Stock” and “Preferred Stock.” The number of shares of Common Stock authorized is 50,000,000 and the number of shares of Preferred Stock authorized is 2,000,000. The Preferred Stock may be issued from time to time in one or more series. The Board of Directors is authorized to fix the number of shares of any series of Preferred Stock and to determine the designation of any such series. The Board of Directors is also authorized to determine or alter the rights, preferences, privileges and restrictions granted to or imposed upon any wholly unissued series of Preferred Stock and, within the limits and restrictions stated in any resolution or resolutions of the Board of Directors originally fixing the number of shares constituting any series, to increase or decrease (but not below the number of shares of such series then outstanding) the number of shares of any such series subsequent to the issue of shares of that series. 1 IV The liability of the directors of this corporation for monetary damages shall be eliminated to the fullest extent permissible under California law. V The Board of Directors of this corporation may by bylaw, agreement or otherwise provide for the indemnification of agents to the fullest extent permissible under California law. VI Section 1.
